ON appellant's motion for rehearing.
WOODLEY, Judge.
*265It is now insisted that the state failed to prove that appellant resided in Dallas County on the date of the offense, as alleged in the information.
We have again examined the record and, in this regard, find the following:
Justice of the Peace W. E. Richburg testified that on the occasion he was asked to hold an inquest over a dead body “around the corner” from where appellant lived, he examined the body and then went to appellant’s home where he had a conversation with appellant, in which appellant represented himself as being a medical doctor. This was some six weeks prior to February 15, 1951. The place of this conversation was also identified as “Hawes Court” and as “Hawes Court, off of Hines Boulevard.”
E. L. Croslin, Supervisor for the Southwestern Bell Telephone Company in Dallas, testified that at the time of the trial appellant had two telephones in Dallas, Dallas County, one of which was located at 1812 Hawes Court. It is shown that appellant’s office was located in Dallas.
Mrs. Sims testified that she first saw appellant some three months before the birth of her son on February 15, 1951, having visited him for medical treatment in connection with her pregnancy. She paid the fee of $50.00 in installments, beginning on this occasion, and returned at two week intervals thereafter for examination and care.
In the absence of testimony to the contrary, we find the evidence sufficient to sustain a finding by the jury that appellant was a resident of Dallas County on or about February 15, 1951, as alleged in the complaint and information.
We remain convinced as to the sufficiency of the evidence and of the complaint and information as against the other grounds of attack discussed in our original opinion.
Appellant’s motion for rehearing is overruled.